Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Claim Objections
All of the previous objections of Claims 13-15 are withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  

All of the previous rejections of Claims 8, 10-15, 21, 25 and 29 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, are withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The previous rejection of Claims 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Law et al. (Drug Development and Industrial Pharmacy, 33:495–503, 2007, see IDS), is withdrawn by virtue of Applicants’ amendment.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of Claim 6-15, 21, 25 and 29 under 35 U.S.C. 103 as being unpatentable over Law et al. (Drug Development and Industrial Pharmacy, 33:495–503, 2007, see IDS) in view of Barron (US Patent Application Publication No. 2013/0004565, see IDS)and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007), is withdrawn by virtue of Applicants’ amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Joshua Brady on 03/05/2021.  Claims 6-15, 21, 25 and 29 are allowed.

Claims 1-5, 16-20, 22-24 and 26-28. 	Canceled.

A clean copy of claim 29 is provided below:
Claim 29.	A method of administering a thrombolytic formula to a feline comprising: administering to the feline a formula orally every 12 hours for a treatment duration, the formula comprising 10 to 30 tablets, wherein each tablet comprises (A) nattokinase at 112.5 mg/2250 fibrinolytic units, and rutin bioflavonoid at 150mg, or (B) nattokinase at 225 mg/4,500 fibrinolytic units, and rutin bioflavonoid at 300 mg. 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Law et al. (Drug Development and Industrial Pharmacy, 33:495–503, 2007, see IDS) teach a method of administering an enzymatic formulation comprising nattokinase and an enteric coating, wherein said enzymatic formulation contains nattokinase at 100 mg (see under “Preparation of Core Pellets” and “Determination of Enzyme Activity by Amidolytic Assay” on pages 496 and 497, respectively), the Examiner has found no teaching or suggestion in the prior art directed to a method of dissolving a feline thrombus comprising: administering to the feline from 10 to 30 tablets of an enzymatic formula containing nattokinase and an enteric coating; wherein each tablet comprises nattokinase at 37.5 mg/750 fibrinolytic units (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656